Mr. Justice Thornton delivered the opinion of the Court: The chief defense to this action of ejectment is, that the land to which the plaintiff had a patent from the United States was swamp and overflowed land, and as such, and prior to the entry, the title was vested in the Statq, by force of the act of Congress of September 28, 1850. Brightley’s Digest, 492. The true construction of the several acts of congress is, that these lands were subject to purchase until the law was complied with and the patent was issued to the State. The first section of the act of 1850 enacts.that the whole of the swamp and overflowed lands shall be and the same are hereby granted to the States. If there were no other provision, it might well be said that an absolute grant was made. The second section, however, provides that a list of the lands shall be made by the secretary of the interior and transmitted to the governor, and, on the request of the governor, a patent shall issue, “ and on that patent the fee simple to said lands shall vest in the State.” Congress made a grant of the lands, and then directed the mode in which it was to be executed, and named the act which should vest the title. The second section must control the first. It is a settled rule that statutes must be so interpreted, as to give effect to the whole; and one part must be so construed by another, that the whole may stand. If Ave make an absolute grant by the first section, then Ave nullify the second. If the intention Avas that the title should be vested by the first, then the Avords in the second, “ and on that patent the fee simple to said lands shall vest,” are useless and inoperative. The correct conclusion to be drawn from both sections is, that a grant Avas made Avhich Avould vest the title, upon a compliance with the law in making the required list and the issue of a patent. This construction is fully sustained by the subsequent legislation of congress in relation to the same subject matter. On the 2d of March, 1855, congress passed a law entitled “An act for the relief of purchasers and locaters of SAvamp and overfloAved lands.” The first section directed the president to issue patents to all purchasers of swamp lands who had made entries prior to the issue of patents to the States, and reference was made to the act of September 28, 1850, by its date and title. The second section directed a return of the purchase money to the State, upon proper proof. Though the title can not control the plain words in a statute, it is entitled to some consideration. The title of this act shows that the statute was intended to relieve purchasers of swamp lands. Why should congress attempt relief if the United States had parted with the title? Why should it direct the president to issue patents to these same lands to purchasers at private entry, if the title had vested in the States in 1850? We can not escape the conclusion that congress recognized the swamp and overflowed lands as belonging to the United States until the issue of the patent to the State. Again, on the 3d of March, 1857, congress passed another law upon the subject of swamp lands, and in it referred to the act of 1850. By the act of 1857, the swamp and overflowed lands as granted by the act of 1850 were confirmed to the States, “so far as the same shall remain vacant and unappropriated.” If they had been entered or appropriated, then they were not confirmed to the States. Thus, in unequivocal language, we have a plain recognition of the right of private entry, and of the right of congress to appropriate. We are of opinion that there is not a doubt upon which even a plausible argument can be based that the title to the swamp and overflowed lands did not vest in the State until the issue of a patent. We must therefore recognize, as the best evidence of title, the patent to the purchaser, and not the subsequent patent to the State. As we hold that the land was subject to entry, and the patent was lawfully issued to the purchaser, a third party can not, in ejectment, question its fairness, or attack it collaterally for fraud. The judgment of the court below is affirmed. Judgment affirmed.